Citation Nr: 1806151	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  10-12 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a compensable rating for bilateral hearing loss prior to January 10, 2011, and a rating in excess of 10 percent from that date.


REPRESENTATION

Appellant represented by:	Heidi A. Smith, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel 


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1968 to April 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for PTSD, rated 30 percent, and bilateral hearing loss, rated 0 percent, both effective from October 2008.  In October 2011, a Travel Board hearing was held before the undersigned; a transcript is in the record.  In April 2012, the Board increased the rating for PTSD to 50 percent (throughout), and remanded for additional development the matters of entitlement to a rating in excess of 50 percent for PTSD and seeking increased ratings for bilateral hearing loss.  

[The Veteran has a separate appeal pending seeking an increased rating for the tinea versicolor, and has requested a hearing on this matter.  That matter will be addressed by the Veterans Law Judge who conducts the hearing.]  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if action is required.


REMAND

The Board's April 2012 remand noted that the Veteran reported that he had retired from the United States Postal Service (USPS) due to PTSD symptoms, and the Board's remand sought his employment records (pertaining to the impact of PTSD on his employment, and the reason for his retirement).  The only information obtained by the AOJ from USPS was a statement that the Veteran had last worked in March 2011.  There is no indication in the record that employment records pertaining to the impact the Veteran's PTSD had on his USPS employment or on his retirement were sought.

A recently (December 2017) submitted  private audiogram appears to show that the Veteran's hearing loss has increased in severity since his last (March 2017) VA examination; consequently, another examination to assess the severity of the hearing loss is necessary.  

The case is REMANDED for the following:

1.  The AOJ should ask the Veteran to submit an authorization for VA to obtain from USPS any personnel or medical records pertaining to the impact PTSD had on his USPS employment and retirement (i.e., any records pertaining to adverse performance appraisals, reasons for any absences at work, or the reason for retirement).  He should be afforded the period for response provided by regulation (one year).  If he responds, and USPS indicates that no such records exist (or were destroyed), it should be so noted in the record.

2.  The AOJ should arrange for an audiological examination of the Veteran (with audiometric studies) to assess the current severity of his hearing loss.  In addition to reporting the audiometry results, the examiner should elicit from the Veteran a description of the impact his hearing loss has on his functioning (and comment whether the description is consistent with the level of hearing impairment shown by audiometry).  The examiner should also review the December 2017 private audiogram, and reconcile the findings then made with the findings on the March 2017 and current VA examinations.

The examiner must include rationale with all opinions.
3.  The AOJ should then review the record, arrange for any further development indicated, and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case (SSOC) (that considers all evidence associated with the record since the March 2017 SSOC), afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

